Citation Nr: 1036604	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-27 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.  

2.  Entitlement to service connection for low back pain.  

3.  Entitlement to a compensable initial rating for a right 
shoulder injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and April 2005 rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the Veteran service connection for disabilities of 
the left knee and low back, and granted service connection, with 
a noncompensable initial rating effective May 31, 2003, for 
residuals of a right shoulder injury.  The Veteran subsequently 
initiated and perfected appeals of these determinations, to 
include the assignment of a noncompensable initial rating.  

In August 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO.  A transcript of 
that hearing has been associated with the claims file.  

The issue of entitlement to a compensable initial rating for a 
right shoulder disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

On August 11, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
and his authorized representative that a withdrawal of his appeal 
of the issues of entitlement to service connection for 
disabilities of the low back and left knee is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues of 
entitlement to service connection for disabilities of the low 
back and left knee by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).  In the 
present case, the appellant stated at his August 2009 personal 
hearing before the undersigned Acting Veterans Law Judge that he 
wished to withdraw the issues of entitlement to service 
connection for disabilities of the low back and left knee.  The 
Veteran by this action has withdrawn this appeal regarding these 
issues and, hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to these issues and 
it is dismissed.


ORDER

The appeal of entitlement to service connection for disabilities 
of the low back and left knee is dismissed.  


REMAND

The Veteran also seeks a compensable initial rating for his 
service-connected right shoulder disability.  At his August 2009 
personal hearing, he stated this disability has increased in 
severity since his most recent VA medical examination, dated in 
May 2004.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Additionally, VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when such 
an examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).  Given the 
Veteran's testimony and the length of time since his last VA 
examination, this claim must be remanded to afford the Veteran a 
current VA medical examination.  

Next, the Board notes that at his August 2009 personal hearing, 
the Veteran also testified that about the time of his separation 
from service, he was referred by the military to Lackland Air 
Force Base for an orthopedic consultation regarding his right 
shoulder.  Review of the claims folder, including his service 
treatment records, does not indicate medical records associated 
with this consultation have been obtained.  VA's duty to assist 
includes obtaining pertinent medical records identified by the 
claimant.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009).  
Therefore, this claim must be remanded to obtain this pertinent 
medical evidence.  

Finally, the Board observes that because of the Veteran's 
relocation during the pendency of this appeal, several of VA's 
most recent notice letters dated in April 2008, June 2008, and 
August 2008 have been returned undelivered.  As VA has undertaken 
efforts to provide the Veteran with additional notice under the 
VCAA [Veterans Claims Assistance Act of 2000] and the claim is 
being remanded for additional development, the opportunity should 
be taken to once again attempt to provide the Veteran, at his 
most recent address of record, written notice of the information 
and evidence required to substantiate his claim for an initial 
compensable evaluation.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009).  


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran, at his most recent 
address of record, another VCAA letter in 
connection with his claim for an initial 
compensable evaluation for service-connected 
right shoulder disability.  

2.  Obtain any records, including an 
orthopedic consultation, pertaining to 
treatment the Veteran reportedly received at 
Lackland Air Force Base in approximately 
2003.  All treatment records not already on 
file should be obtained and associated with 
the claims file.  If no such records are 
available, that fact should be noted for the 
claims file.  

3.  After the above development has been 
completed, schedule the Veteran for an 
appropriate VA examination to determine his 
current degree of disability resulting from 
his right shoulder disability.  He must be 
given adequate notice of the date and place 
of any requested examination.  The claims 
file must be made available to the examiner 
and the examiner should indicate in his/her 
report that the claims file was reviewed.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should indicate complete range of 
motion in degrees for the right shoulder and 
whether the Veteran experiences additional 
functional loss as a result of painful 
motion, instability, weakness, or lack of 
endurance of the right shoulder joint.  Any 
other impairment, to include muscular or 
neurological, related to the Veteran's right 
shoulder disability should also be noted for 
the record.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  

4.  Thereafter, adjudicate the Veteran's 
pending claim in light of any additional 
evidence added to the record.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
be afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


